DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-10 in the reply filed on November 9, 2020 is acknowledged.  Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallstrom (U.S. Patent No. 4,374,087).
Concerning claims 1 and 2, Hallstrom discloses a sterilization system comprising:
A chamber (2) with an inlet and outlet aperture (as shown in the Figure) configured to contain air for sterilization;

A compressor (7) configured to compress the air in the chamber up to a predetermined pressure (column 2, lines 30-41);
A heater (19/16) configured to heat up the air to a predetermined temperature; and
An outlet valve (23) for the air released from the chamber.  See column 1, line 35 to column 3, line 25.

Regarding claim 3, Hallstrom also discloses that the air is inserted into the chamber via the inlet aperture and released via the outlet aperture (column 2, lines 18-26 and 49-57).

With respect to claim 4, the reference further discloses that the air inserted into the chamber is capable of being inserted as air turbulence by the shape of the inlet aperture to distribute the air uniformly within the chamber (2). See column 1, line 45 to column 2, line 5.

Concerning claim 5, Hallstrom continues to disclose at least one air filter (25) to insert clean air into the chamber (column 2, lines 1-7). 

Regarding claim 7, the reference also discloses a controller (12), wherein the controller is configured to control at least one of the inlet valve, the compressor, the heater and the outlet valve so that the predetermined pressure in the chamber is 

With respect to claim 8, Hallstrom further discloses that the inlet valve (13), the compressor (7), the heater (19/16), the chamber (2) and the outlet valve (23) are connected via an air duct as shown in the Figure.

Concerning claim 9, Hallstrom also discloses that the heater is a heat exchanger (column 2, lines 3-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hallstrom (U.S. Patent No. 4,374,087) in view of Schmoegner (U.S. Patent No. 5,122,344).
Hallstrom is relied upon as set forth above.  Hallstrom does not appear to disclose that inlet and outlet valves are solenoid valves.  Schmoegner discloses a sterilization system for sterilizing items with a fluid (abstract), wherein the system includes a chamber (10) with an inlet and outlet as shown in Figure 1.  The reference .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hallstrom (U.S. Patent No. 4,374,087) in view of Till (U.S. Patent No. 7,497,237).
Hallstrom is relied upon as set forth above.  Hallstrom does not appear to disclose that the heat exchanger is configured to heat the air in the air duct with an electrical heater.  Till discloses a system for sterilizing objects with a fluid, wherein the fluid is heated (column 5, lines 1-12).  The reference continues to disclose that the fluid is heated with an electrically heated heat exchanger in order to successfully heat the fluid to a predetermined precise temperature (column 5, line 63 to column 6, line 7).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize an electrically heated heat exchanger in Hallstrom in order to successfully heat the fluid to a predetermined precise temperature as exemplified by Till.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/           Primary Examiner, Art Unit 1799